Appeal from a judgment of the County Court of Clinton County (Feinberg, J.), rendered May 27, 1988, upon a verdict convicting defendant of the crimes of criminal possession of a weapon in the third degree and promoting prison contraband in the first degree.
Defendant presented no evidence to establish that the informant’s testimony was material and relevant to his defense *624that the weapon found in his cell was planted there, nor did the trial testimony support the claimed plausibility of that defense. As such, County Court properly denied defendant’s request for the informant’s identity (see, People v Lloyd, 55 AD2d 171, 173, affd 43 NY2d 686; cf., People v Goggins, 34 NY2d 163, 169, 173, cert denied 419 US 1012). Defendant has also failed to demonstrate a deprivation of his right to effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147), as there is no evidence that trial counsel engaged in any purposeful exclusion of Hispanics during the jury selection process (see, People v Betancourt, 153 AD2d 750, 753, lv denied 75 NY2d 767).
Judgment affirmed. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.